Citation Nr: 1124180	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  10-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Ellis Hospital on August 19, 2009.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran performed more than 90 days of active duty service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Canandaigua, New York, Department of Veterans Affairs (VA) Medical Center (MC).



FINDINGS OF FACT

1.  The Veteran received treatment at Ellis Hospital on August 19, 2009, for a non-service- connected disability.

2.  The evidence establishes that the claim for payment or reimbursement was filed in July 2010, which is more than 90 days after the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on August 19, 2009, at Ellis Hospital have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2010); 38 C.F.R. § 17.1004 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), does not apply in the instant case.  At issue in this case is the timeliness of the claim for payment or reimbursement of private medical expenses incurred on August 19, 2009.  The facts as to the date of receipt of the claim are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5- 2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Legal Criteria & Analysis

Generally, in cases where the veteran seeks reimbursement for unauthorized medical expenses, it must be determined (1) whether the services for which payment is sought were authorized by VA, and (2) whether the appellant is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

Review of the record shows that the Veteran was treated at Ellis Hospital on August 19, 2009.  The Veteran is not service connected for any disabilities and thus the medical treatment was for a non-service connected disability.

The Ellis Hospital bill shows that Medicare was the insurer.  On December 14, 2009, Medicare denied payment for the treatment the Veteran received.  On January 27, 2010, Ellis Hospital contacted the Veteran to let him know that Medicare had denied payment.  Ellis Hospital's records indicate that on May 17, 2010, the Veteran called Ellis Hospital and told them to bill VA for the treatment.  The claim from Ellis Hospital was received on July 6, 2010.

In this case, it appears that the Veteran was notified on January 27, 2010, that Medicare would not pay the bill from the March 2009 emergency treatment.  At that time, the 90-day period began to run, as the Veteran had been unsuccessful in obtaining payment or reimbursement for the treatment from a third party (here, Medicare).  Thus, the claim needed to be submitted to VA by April 27, 2010.  

The record shows the Veteran called Ellis Hospital on May 17, 2010 and told them to bill VA.  Thus, while Ellis Hospital waited 50 days to submit the claim to VA after the Veteran contacted it, the burden in submitting the claim for payment or reimbursement is on the party who is seeking to receive payment or reimbursement.  Therefore, it was up to the Veteran to ensure the claim was timely filed.  

As an aside, the Veteran was notified that Medicare had denied his claim on January 27, 2010.  The evidence reflects, however, that he waited 110 days before contacting the hospital to request that it to bill VA.  While the appellant is accusing the hospital of delaying its billing after he told them to send the bill to VA, the claimant himself, delayed in contacting the hospital to tell it to bill VA.  

As this claim was filed over 90 days after the Veteran exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party, the Veteran is ineligible to receive payment or reimbursement for the March 2009 emergency treatment as set forth in 38 C.F.R. § 17.1004(d).

The regulation states that a claim for payment or reimbursement must meet all the requirements under 38 C.F.R. § 17.1001-17.1008, including the filing requirements under 38 C.F.R. § 17.1004.  As the claim failed to meet the filing requirement under 38 C.F.R. § 17.1004(d), the Board must deny it.  The Board has read through the regulation, and it provides no exceptions.

Where the law and not the evidence is dispositive, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, the Board finds that the Veteran's claim is without legal merit.


ORDER

Entitlement to reimbursement of unauthorized medical expenses for treatment at Ellis Hospital in Oneonta, New York, on August 19, 2009, is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


